Appellant is quite insistent that the evidence does not support the conviction. This appears to be based upon, (1) the assumption that Royal was drunk to the point that he did not know how he got from the Beer Parlor to the place where his money was actually taken from him. The evidence would authorize the jury in finding that as he came out of the door of the Beer Parlor, or immediately after he came out, he was struck on the head and rendered unconscious, and never regained his senses until his bill fold and money was being taken from his pocket: (2) Royal testified that Meadows took his money and that this appellant did not. Appellant was not tried upon the theory that she actually took the billfold and money from Royal's pocket, but upon the theory that she was a principal, in that she was present when Meadows took it, and knowing his unlawful intent, aided and encouraged him in such manner as made her a principal. Appellant testified that when she left the Beer Parlor Royal was still there, and that she and her husband immediately went away and did not see Royal any more, and that appellant was not present if he was robbed, and had nothing to do with it. The evidence of a State's witness, Daugherty, was sharply to the contrary, as follows: "I went to the door to look for my nephew and Estelle Thurston and Nell were standing there and they asked me to tell the man with the flopped down green hat on to come on and let's go. They were standing on the front porch when they said that. I told the man with the flopped down hat what they said and he went on with them, I guess. He came back in there later all beat up. His nose was bloody. I saw him. The two women were standing right by the door on the porch when they told me to tell him to come on. Estelle was one of the women. She told me to tell the man with the green hat on to come on out. * * * Estelle and Nell both told me to go get him, Willie Royal. I told him and he left. He came back about fifteen minutes afterwards. * * *"
We have again carefully reviewed the evidence, and have no doubt that it supports the conviction.
The motion for rehearing is overruled. *Page 500